Citation Nr: 1036052	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-13 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hypertension, including as 
secondary to service-connected diabetes mellitus, Type 2 (DM).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from February 1968 to September 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claim. 

The issue of entitlement to service connection for 
coronary artery blockage has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  See August 2010 statement.  The 
Veteran was also diagnosed as having diabetes with 
peripheral neuropathy of the upper extremities on VA 
examination in November 2009 (see also EMG findings dated 
March 23, 2009).  See 38 C.F.R. § 3.310.  These matters 
are referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  Service connection is in effect for DM with retinopathy and 
bilateral lower extremity peripheral neuropathy.  

2.  The preponderance of the medical evidence shows that the 
Veteran's hypertension was not present in service and is not 
otherwise causally related to service or to his service-connected 
DM.


CONCLUSION OF LAW

The criteria for service connection for hypertension, including 
as secondary to service-connected DM, have not been met.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3,309, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  A letter dated in March 2006 informed him of all 
three elements required by 38 C.F.R. § 3.159(b) as stated above.  
Although the letter did not specifically address the matter of 
secondary service connection, this is not prejudicial to the 
Veteran as he has demonstrated actual knowledge of what is 
required to substantiate his claim, evidenced by statements made 
by his representative in an August 2009 informal hearing 
presentation with reference to an internet article from the 
American Heart Association.  Additionally, in light of the denial 
of the Veteran's claim, no disability rating or effective date 
can be assigned, so there can be no possibility of prejudice to 
the Veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the Veteran's 
service, VA, private, and prison treatment records, and provided 
him with two VA examinations addressing his DM and hypertension.  
Moreover, the Board is satisfied that the RO has substantially 
complied with the Board's September 2009 remand directives.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 
11 Vet. App. 268 (1998).  The Board notes that it directed the RO 
to obtain complete copies of any recent VA treatment records and 
to schedule the Veteran for a VA examination regarding whether 
his hypertension was caused or aggravated by his service-
connected DM.  In this regard, the Board notes that, on remand, 
all relevant records were obtained, and in November 2009, the 
Veteran was afforded a VA examination addressing any potential 
relationship between the Veteran's hypertension and his service-
connected DM.  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claims.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.



II.  Service Connection

The Veteran essentially contends that his currently diagnosed 
hypertension is causally related to his service-connected DM.   
In support of this contention, the Veteran has submitted an 
internet article titled "Hypertension, Hypokalemia, and 
Thiazide-Induced Diabetes," which suggests that 1) the use of 
diuretics to treat essential hypertension causes glucose 
intolerance, thereby increasing the chances of developing DM, and 
2) diabetes can cause hypertension.  At the outset, the Board 
notes that service connection is in effect for the Veteran's DM, 
which was first diagnosed in 1985.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R.  § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  Further, effective October 10, 2006, 
38 C.F.R. § 3.310 was amended to codify the Court's holding in 
Allen, which relates to secondary service connection on the basis 
of the aggravation of a nonservice-connected disorder by service-
connected disability.  See 38 C.F.R. § 3.310(b).  The amendment 
essentially requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.

Certain chronic disabilities, including hypertension, may be 
presumed to have been incurred in service if they become manifest 
to a degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  However, as discussed in more detail below, in 
this case, because there is no competent evidence showing that 
the Veteran was diagnosed with hypertension that was manifest to 
a degree of 10 percent or more during the first year following 
separation from service, service connection on a presumptive 
basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Moreover, the Board notes that, in adjudicating a claim, it is 
charged with the duty to assess the credibility and weight given 
to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  Indeed, the United States Court of 
Appeals for Veterans Claims (Court) has declared that, in 
adjudicating a claim, the Board has the responsibility to do so.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

Because it is undisputed that service connection is in effect for 
DM with retinopathy and bilateral lower extremity peripheral 
neuropathy, and that the Veteran currently has hypertension, the 
Board will focus on the evidence that pertains to whether his 
hypertension is related to service or to his service-connected 
DM.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); 
Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

As the Board noted in its September 2009 remand, the Veteran's 
service treatment records are devoid of evidence of treatment 
for, or a diagnosis of, hypertension.  In fact, the only mention 
of high blood pressure in his service treatment records is on his 
December 1967 induction examination, which was conducted two 
months prior to his entry into service, and which notes that 
although the Veteran reported having high blood pressure, this 
condition had not been diagnosed by a doctor.  Following his 
induction examination, however, the Veteran received no treatment 
for high blood pressure or hypertension during service, and 
hypertension was not noted on his September 1970 separation 
examination.

Post-service treatment records indicate that the Veteran was 
first diagnosed with hypertension in November 1999 by a doctor at 
the Pekins Federal Correctional Institute (PFCI).  These records 
also indicate that the Veteran's hypertension has been 
continuously treated with medication, which has kept the 
condition well-controlled.  Significantly, however, while the 
Veteran has received treatment for his hypertension on numerous 
occasions since November 1999, at no point has a doctor provided 
an opinion relating the Veteran's hypertension to his DM or his 
military service.  

In May 2006, the Veteran was afforded a VA examination for his 
DM.  At the outset of the examination report, the examiner 
indicated that she had extensively reviewed the Veteran's claims 
file, noting that the Veteran was first diagnosed with DM in 1985 
and was first diagnosed with hypertension in 1998 or 1999.  On 
examination, the Veteran had a normal blood pressure reading and 
his heart rate was regular with no murmurs, rubs, or gallops.  In 
this regard, the examiner reported that the Veteran's 
hypertension was currently well controlled by medication, 
including 160 milligrams of Valsartan a day.  After discussing 
the Veteran's pertinent history and the findings of her physical 
examination, the examiner diagnosed the Veteran with essential 
hypertension and provided the opinion that this condition was not 
caused by or related to the Veteran's DM or military service.  

As noted above, in September 2009, the Board remanded this claim 
in order to provide the Veteran with a further VA examination 
regarding any potential relationship between the Veteran's 
hypertension and his DM.  In compliance with the Board's remand 
instructions, in November 2009, the Veteran was afforded a VA 
examination of his DM and hypertension.  At the outset, the 
examiner noted that she had reviewed the Veteran's claims file.  
In this regard, the examiner reported that no blood pressure 
readings were found in his service treatment records that were in 
the hypertensive range.   She also reported that her review of 
the claims file revealed that the Veteran was first diagnosed 
with hypertension on November 29, 1999, when he was first 
prescribed Lisinopril, after having three high blood pressure 
readings within a four day period.   

After discussing the physical findings of her examination and the 
results of diagnostic testing, the examiner diagnosed the Veteran 
with essential hypertension and reported that there was no 
evidence of nephropathy or protein in his urine.  She then went 
on to provide the opinion that the Veteran's hypertension was not 
due to, or aggravated by, his service-connected DM.  In providing 
this opinion, she noted that she had reviewed the article titled 
"Hypertension, Hypokalemia, and Thiazide-Induced Diabetes," 
which was submitted by the Veteran.  In response to this article, 
the examiner reported that DM and hypertension often do co-exist, 
and in some instances, DM does cause hypertension.  
Significantly, however, she stated that when there is such a 
causal relationship, it is due to involvement of the kidneys, and 
is evidenced by protein in the urine or other evidence of 
nephropathy.  In this regard, she stated that a causal 
relationship may not be inferred without renal involvement.   
Accordingly, the examiner indicated that because there was no 
evidence of protein in the Veteran's urine or other evidence of 
nephropathy, his hypertension was not due to, or aggravated by, 
his service-connected DM.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence shows that the Veteran's hypertension is not related 
to service or his service-connected DM.  In regard to service 
connection on a direct basis, the evidence does not show that the 
Veteran's hypertension was incurred during service.  
Specifically, the Veteran's service treatment records are devoid 
of treatment for hypertension, and the Veteran does not contend 
otherwise.  Further, the evidence of record reveals that the 
Veteran was not diagnosed with hypertension until November 1999, 
almost thirty years after separation from service, and no 
competent medical opinion has linked this condition to his 
military service.  Additionally, after reviewing the Veteran's 
claims file and examining the Veteran, the May 2006 VA examiner 
provided the opinion that the Veteran's hypertension was not 
caused by or related to his military service.  Additionally, the 
Veteran has never stated that he had hypertension during service 
or that he has experienced a continuity of symptomatology since 
service.  Moreover, the lengthy period of almost 30 years without 
treatment is evidence that there has not been a continuity of 
symptomatology, which weighs heavily against the Veteran's claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In regard to service connection on a secondary basis, although 
the Veteran contends that his currently diagnosed essential 
hypertension is causally related to his service-connected DM, 
there is simply no competent medical evidence of record to 
corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) 
(defining competent medical evidence).  Rather, after reviewing 
the Veteran's claims file and examining the Veteran, the May 2006 
VA examiner determined that the Veteran's hypertension was not 
caused by or related to his DM.  Similarly, after reviewing the 
Veteran's claims file and examining the Veteran, the November 
2009 VA examiner provided the opinion that the Veteran's 
hypertension was less likely as not caused or aggravated by his 
service-connected DM.  In this regard, the Board finds the 
November 2009 VA examiner's definitive medical opinion, which was 
based on a review of the entire claims file and is supported by a 
well-reasoned rationale, to be probative as to the etiology of 
the Veteran's hypertension.  Because the assessments of the May 
2006 and the November 2009 VA examiners constitute the only 
competent medical evidence of record addressing whether the 
Veteran's hypertension is related to his service-connected DM, 
the Board finds that the preponderance of the evidence is against 
the claim and thus service connection for this disability must be 
denied.  

In reaching this determination, the Board notes that, in August 
2009, the Veteran submitted an internet article titled 
"Hypertension, Hypokalemia, and Thiazide-Induced Diabetes," 
which suggests that diabetes can cause hypertension.  While this 
article has been reviewed, it is too general in nature to alone 
provide the necessary evidence to show that the Veteran's 
hypertension is due his service-connected DM.  See Sacks v. West, 
11 Vet. App. 314, 316-17 (1998).  In this regard, the Board notes 
that in order to substantiate a claim, a medical treatise, 
textbook, or article must provide more than speculative, generic 
statements not relevant to the Veteran's claim, but must discuss 
generic relationships with a degree of certainty for the facts of 
a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to establish 
the nexus element).  The article provided by the Veteran in this 
case does not address the specific facts of his case, and as 
such, the Board concludes that the article does not establish 
that the Veteran's hypertension is caused or aggravated by his 
DM.  Moreover, to the extent that the Veteran is attempting to 
extrapolate from this literature that his hypertension is somehow 
related to his service-connected DM, such extrapolation would 
constitute nothing more than an unsubstantiated medical opinion 
by a lay person rather than a conclusion based on the medical 
evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Furthermore, the Board points out that the November 2009 
VA examiner specifically addressed the substance of the article 
submitted by the Veteran, noting that while it is true that there 
can be a causal relationship between DM and hypertension, such a 
causal relationship is evidenced by protein in the urine or other 
evidence of nephropathy, neither of which were present in this 
case.  

Finally, the Board notes that, in determining that service 
connection for hypertension is not warranted in this case, the 
Board does not question the sincerity of the Veteran's conviction 
that his hypertension is related to his service-connected DM.  As 
a lay person, however, he is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or opinions); 
see also Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  
Because the Veteran is not professionally qualified to offer a 
diagnosis or suggest a possible medical etiology, and because the 
only competent medical evidence of record shows that the 
Veteran's hypertension is not caused by, or related to, his 
military service or his service-connected DM, the Board finds 
that the preponderance of the evidence is against the claim.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  See 38 
U.S.C.A. 5107(b).  However, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  


ORDER

Service connection for hypertension is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


